DETAILED ACTION
1.	Claims 1-19 are pending.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
3.	The IDS filed 9/10/2021 is considered.

Claim Interpretation
MPEP 2111.04 recites “The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met” and “The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur”.

4.	Claims 1, 4, 7, 8, 9, 10, 12, 14, 15, 16, 17, and 18 recite contingent limitations.  Accordingly, these claims and the claims that depend therefrom are interpreted in view of MPEP 2111.04.
If applicants wish to avoid a broad interpretation of the claims in view of the contingent limitations, it is recommended to amend the claims to recite the limitations in a positive light. For example, instead of reciting “determining, if no gesture is recognized…” reciting “determining that a gesture is not recognized from the image and in response to determining that the gesture is not recognized from the image, determining…”.   

Specification
5.	The disclosure is objected to because of the following informalities: The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Appropriate correction is required.

6.	The abstract of the disclosure is objected to at least because it contains an informality. Lines 1-2 recites “…a gesture control method, comprising: A gesture control method…”. Further the abstract should at least mention the system and mention details with respect to identifying an image acquisition device and performing gesture control based on that identification.  
Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


7.	Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed storage medium is not recited in the claim or specification in such a way to prevent interpreting the storage medium to include transitory mediums, such as signals, which dot not fall within one of the four statutory categories of an invention. The claims can recite “A non-transitory computer-readable storage medium…” to overcome this rejection.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “…if no gesture is recognized from the image…tracking…gesture in the image…”. The language suggests that ‘the image’ does not have a gesture and does have a gesture.  Accordingly, the claim indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention because it is not clear how an acquired image can both not have a gesture and have a gesture. 
Claim 1 recites “last time” twice. It is unclear as to what is meant but ‘last time’.  Is it the last time the method was performed? Is it the last time performing a gesture detection on the image?    The claims are attempting to establish an order or time of operation but does not clearly define the order or time therefore rendering the claim indefinite because it fails to particularly point out and distinctly claim the ‘last time’.
Claims 2-19 are rejected at least based on their dependency to claim 1. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


9.	Claim(s) 1, 2, 4-7, 13, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Macdougall et al. (US 2013/0271397 A1).

NOTE: Claim 1 recites two contingent limitations (“if no gesture is recognized…” and “if the time interval is less than…”) that do not need to met (e.g. a gesture is recognized and/or the time interval is greater than) and therefore the broadest reasonable interpretation (BRI) of the claim does not require the recited “determining, if no gesture is recognized from the image, whether a time interval from a last gesture detection, in which a gesture was recognized, to the gesture detection is less than a preset time period; tracking, if the time interval is less than the preset time period, gesture in the image based on a comparative gesture which is a gesture recognized last time or tracked last time”. 

	In regard to claim 1, Macdougall discloses a gesture control method, comprising: 
acquiring an image (Paragraph 0101 lines 1-4); 
performing a gesture detection on the image to recognize a gesture from the image (Paragraph 0090 and Paragraph 0101 lines 15-17: analyzing captured image to determine if hand returns to location); 
determining, if no gesture is recognized from the image, whether a time interval from a last gesture detection, in which a gesture was recognized, to the gesture detection is less than a preset time period (Paragraph 0102 and Paragraph 0124: determine if hand returned within predetermined period of time. If it less the method continues and if it is more the method ends); 
tracking, if the time interval is less than the preset time period, gesture in the image based on a comparative gesture which is a gesture recognized last time or tracked last time (Paragraph 0088 lines 24-28, Paragraph 0100 lines 1-11, Paragraph 0100 lines 19-33, Paragraph 0101 lines 17-20, and Paragraph 0124: if the predetermined time has not expired, wait for the hand to return and continue to track gesture based on engagement gesture); 
and updating the comparative gesture with a currently recognized gesture or a currently tracked gesture (Paragraph 0088 lines 24-28, Paragraph 0100 lines 1-11, and Paragraph 0101 lines 6-11: initially an engagement gesture is detected which is set whenever the method restarts).

In regard to claim 2, Macdougall discloses generating a gesture instruction based on a result of the gesture detection, wherein the result of the gesture detection includes a form of the gesture and trajectory information of the gesture (Paragraph 0081, Paragraph 0100 lines 15-19, Paragraph 0100 lines 31-33, and Paragraph 0101 lines 17-20: respond to gesture including a dynamic gesture with a hand pose and with a trajectory).

NOTE: Claim 4 recites a contingent limitation (“if the gesture is currently recognized…”) which does not have to be met (e.g. the gesture is not currently recognized) and therefore the BRI of this claim does not require the recited contingent limitation. 

In regard to claim 4, Macdougall discloses 
wherein performing the gesture detection on the image comprises: 
performing a motion detection on the image to determine a focus area in the image; performing the gesture detection based on the focus area (Paragraph 0066: motion of block of pixels representing detected hand in images to detect the gesture), 
the gesture control method further comprising: 
if the gesture is currently recognized, updating the comparative gesture based on the currently recognized gesture (Paragraph 0088 lines 24-28, Paragraph 0100 lines 1-11, and Paragraph 0101 lines 6-11: initially an engagement gesture is detected which is set whenever the method restarts); 
updating the focus area and reacquiring an image and performing a gesture detection on the reacquired image based on the updated focus area (Paragraph 0100 lines 6-11 and Paragraph 0101 lines 11-15: whenever an engagement gesture is detected the location is updated and subsequent images are analyzed to track the gesture).

In regard to claim 5, Macdougall discloses wherein updating the focus area comprises: updating the focus area based on the currently recognized gesture or based on the currently tracked gesture (Paragraph 0088 lines 24-28, Paragraph 0100 lines 1-11, and Paragraph 0101 lines 6-11: updating location when the engagement gesture is detected).

In regard to claim 6, Macdougall discloses wherein:
 acquiring an image comprises: acquiring a depth image corresponding to the image (Paragraph 0074 lines 1-4); 
performing a gesture detection on the image comprises: determining a foreground connected component of the image based on the depth image; determining a detection area in the image based on the foreground connected component; and performing the gesture detection based on the detection area (Paragraph 0074 and Paragraph 0075: detects hand and initial engagement location of hand), 
and the gesture control method further comprising: where the gesture is currently recognized, updating the comparative gesture based on the currently recognized gesture (Paragraph 0088 lines 24-28, Paragraph 0100 lines 1-11, and Paragraph 0101 lines 6-11: initially an engagement gesture is detected which is set whenever the method restarts).

NOTE: Claim 7 recites a contingent limitation (“in a case where the recognized gesture is a two-hand gesture…”) which is not required to be met (e.g. the recognized gesture is not a two-hand gesture) and therefore the BRI does not require the contingent limitation. 

In regard to claim 7, Macdougall discloses wherein the time interval is a time interval from that last detection in which a one-hand gesture was recognized to the gesture detection (Paragraph 0088 lines 24-28, Paragraph 0102, Paragraph 0124 lines 14-23: one hand gesture and predetermined time from last detection of hand).

In regard to claim 13, Macdougall discloses a gesture control device, comprising: a processor; and a memory for storing computer-executable instructions which when executed by the processor cause the processor to perform the method according to claim 1 (The rejection of claim 1 is incorporated herein. Further, Fig. 14 and Pars. 0135-0147 disclose a system comprising a processor and memory for performing the method).

In regard to claim 19, Macdougall discloses a computer-readable storage medium that stores executable instructions therein, wherein when the executable instructions are executed by a processor, the processor is caused to perform the gesture control method according to claim 1 (The rejection of claim 1 is incorporated herein. Further, Fig. 14 and Pars. 0140-0141 disclose a storage medium that includes instructions for execution by a processor for performing the method).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Macdougall et al. (US 2013/0271397 A1) and further in view of Liao et al. (US 2015/0268789 A1).

In regard to claim 3, While Macdougall teaches the preset time period, they fail to show the wherein the preset time period is selected from a range from 0.5 seconds to 1 second, as recited in the claims.  Liao teaches a preset time period similar to that of Macdougall.  In addition, Liao further teaches 
a preset time period of 500ms (Paragraph 0075).
It would have been obvious to one of ordinary skill in the art, having the teachings of Macdougall and Liao before him before the effective filing date of the claimed invention, to modify the preset time period taught by Macdougall to include the preset time period of 500ms of Liao, in order to obtain wherein the preset time period is selected from a range from 0.5 seconds to 1 second.  One would have been motivated to make such a combination as a simple substitution. Substituting Macdougall’s preset time period with the specific 500ms preset time period of Liao would predictably result in a preset time period for recognizing another gesture after recognizing a first gesture.   

11.	Claims 8 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Macdougall et al. (US 2013/0271397 A1) and further in view of Harmsen et al. (US 2017/0178352 A1).

NOTE: Claim 8 recites two contingent limitations (“if the image acquisition device is not a depth-of-field image acquisition device…” and “if the image acquisition device is a depth-of field acquisition device”) where only one of the limitations need to met (e.g. the image acquisition device is a depth-of-filed image acquisition device OR it is not a depth-of-filed image acquisition device). Accordingly, the BRI of claim 8 only requires one of the contingent limitations.

In regard to claim 8, Macdougall discloses a gesture control method, comprising: 
if the image acquisition device is not a depth-of-field image acquisition device, conducting the gesture control method according to claim 4 (The rejection of claim 4 is incorporated herein. Further, as provided in Paragraph 0063 lines 1-4, the cited portions are based on 2D camera); 
and if the image acquisition device is a depth-of-field image acquisition device, conducting the gesture control method according to claim 6 (The rejection of claim 6 is incorporated herein. Further, as provided in Paragraph 0074 lines 1-4, the cited portions are based on 3D camera).
While Macdougall teaches performing gesture detection on the image based on the type of image acquisition device and a depth-of-field image acquisition device, they fail to explicitly show the identify an image acquisition device for acquiring image, to determine whether the image acquisition device is a depth-of-field image acquisition device, as recited in the claims.  However, as the methods and systems of Macdougall are based on different image acquisition devices, one skilled in the art would recognize that the type should be identified in some way in order to properly analyze the received images. Harmsen teaches image acquisition devices similar to that of Macdougall.  In addition, Harmsen further teaches 
identifying, through a initialization process, a type of camera in which images are being received (Paragraph 0122 lines 1-3).  
It would have been obvious to one of ordinary skill in the art, having the teachings of Macdougall and Harmsen before him before the effective filing date of the claimed invention, to modify Macdougall to include the identifying, through a initialization process, a type of camera in which images are being received of Harmsen, in order to obtain identify an image acquisition device for acquiring image, to determine whether the image acquisition device is a depth-of-field image acquisition device.  One would have been motivated to make such a combination because it would allow the systems and methods of Macdougall to properly and efficiently analyze the received images according to the provided methods which differ based on a type of image acquisition device as the system would be able to automatically identify a type of image acquisition device currently being utilized and therefore utilize the instructions specific to a current image acquisition device and received images.

In regard to claim 14, Macdougall discloses wherein the computer-executable instructions when executed by the processor further cause the processor to: 
wherein acquiring the image comprises: instructing the image acquisition device to perform image acquisition on a target, and acquiring the obtained image from the image acquisition device (Paragraph 0063 lines 1-4 and/or Paragraph 0074 lines 1-4: instructing camera to capture scene I front of device), 
performing gesture detection on the image comprises: performing gesture detection on the image based on the type of image acquisition device (Paragraph 0066, Paragraph 0069, and Paragraphs 0075: gesture detection is performed one way for 2D images obtained from 2D camera and another way for 3D images obtained from 3D camera);
and updating the comparative gesture with the currently recognized gesture or the currently tracked gesture comprises: 
in the case where a gesture is currently recognized, determining a gesture detection frame based on the currently recognized gesture, and updating the comparative gesture with a content in the gesture detection frame (Paragraph 0088 lines 24-28, Paragraph 0100 lines 1-11, and Paragraph 0101 lines 6-11: an engagement gesture is detected in an image (frame) which is used to set the location of the engagement gesture); 
and in the case where the gesture is currently tracked, updating the comparative gesture with the currently tracked gesture (Paragraph 0100 lines 11-15, Column 11 lines 31-33, and Paragraph lines 11-20: tracks gesture according to original location).
While Macdougall teaches performing gesture detection on the image based on the type of image acquisition device and a depth-of-field image acquisition device, they fail to explicitly show the identify an image acquisition device for acquiring image, to determine whether the image acquisition device is a depth-of-field image acquisition device, as recited in the claims.  However, as the methods and systems of Macdougall are based on different image acquisition devices, one skilled in the art would recognize that the type should be identified in some way in order to properly analyze the received images. Harmsen teaches image acquisition devices similar to that of Macdougall.  In addition, Harmsen further teaches 
identifying, through a initialization process, a type of camera in which images are being received (Paragraph 0122 lines 1-3).  
It would have been obvious to one of ordinary skill in the art, having the teachings of Macdougall and Harmsen before him before the effective filing date of the claimed invention, to modify Macdougall to include the identifying, through a initialization process, a type of camera in which images are being received of Harmsen, in order to obtain identify an image acquisition device for acquiring image, to determine whether the image acquisition device is a depth-of-field image acquisition device.  One would have been motivated to make such a combination because it would allow the systems and methods of Macdougall to properly and efficiently analyze the received images according to the provided methods which differ based on a type of image acquisition device as the system would be able to automatically identify a type of image acquisition device currently being utilized and therefore utilize the instructions specific to a current image acquisition device and received images.

In regard to claim 15, Macdougall discloses wherein: if the image acquisition device is not a depth-of-field image acquisition device (Paragraph 0063 lines 1-5): 
performing gesture detection on the image comprises: performing a motion detection on the image to determine a focus area in the image; and performing the gesture detection based on the focus area (Paragraph 0066: motion of block of pixels representing detected hand in images to detect the gesture), 
the computer-executable instructions, when executed by the processor, further cause the processor to: in the case where the gesture is currently recognized, update the comparative gesture based on the currently recognized gesture (Paragraph 0088 lines 24-28, Paragraph 0100 lines 1-11, and Paragraph 0101 lines 6-11: initially an engagement gesture is detected which is set whenever the method restarts); 
and update the focus area and reacquire an image; and performing gesture detection on the reacquired image based on the updated focus area (Paragraph 0100 lines 6-11 and Paragraph 0101 lines 11-15: whenever an engagement gesture is detected the location is updated and subsequent images are analyzed to track the gesture).

	In regard to claim 16, Macdougall discloses wherein: if the image acquisition device is a depth-of-field image acquisition device (Paragraph 0074 lines 1-4): 
acquiring of the image comprises acquiring a depth image corresponding to the image (Paragraph 0074 lines 1-4); 
performing gesture detection on the image comprises: determining a foreground connected component of the image based on the depth image; determining a detection area in the image based on the foreground connected component; and performing gesture detection based on the detection area (Paragraph 0074 and Paragraph 0075: detects hand and initial engagement location of hand); 
the computer-executable instructions, when are executed by the processor, further cause the processor to: in the case where a gesture is currently recognized, update the comparative gesture based on the currently recognized gesture (Paragraph 0088 lines 24-28, Paragraph 0100 lines 1-11, and Paragraph 0101 lines 6-11: initially an engagement gesture is detected which is set whenever the method restarts).

12.	Claims 9-12, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Macdougall et al. (US 2013/0271397 A1), Harmsen et al. (US 2017/0178352 A1), and further in view of Chuang et al. (US 2014/0191998 A1).

NOTE: Claim 9 recites a contingent limitation (“if the image acquisition device is not a depth-of-field image acquisition device…”) which is not required to be met (e.g. the image acquisition device is a depth-of-field image acquisition device) and therefore the BRI does not require the contingent limitation. 

In regard to claim 9, Macdougall discloses if the image acquisition device is not a depth-of-field image acquisition device, the gesture control method is used to control operation of a media resource display device to implement at least one of the following gesture instructions: (Paragraph 0063 lines 1-4 and Paragraph 0093): 
in the case where it is detected that an movement of a one-hand gesture in a first form along a first direction, generating a first gesture instruction for turning page in a first direction; in the case where it is detected that a one-hand gesture in the first form moves in any direction, generating second gesture instruction for controlling a first  identifier in an display interface of the media resource display device to move in the corresponding direction; and in the case where it is detected that an one-hand gesture changes from a second form to a third form which is different from the second form, generating a click operation instruction (Paragraph 0081 lines 7-11, Paragraph 0088 lines 7-8 and Paragraph 0093: left-to-right swipe gesture while maintaining open palm hand pose to turn page in displayed virtual book on a display unit).
While Macdougall teaches in the case where it is detected that an movement of a one-hand gesture in a first form along a first direction, generating a first gesture instruction for turning page in a first direction and further suggests a length (Paragraph 0088), they fail to explicitly show the an movement distance of an one-hand gesture in a first form along a first direction is greater than a preset distance, as recited in the claims.  Chuang teaches a gesture for turning a page similar to that of Macdougall.  In addition, Chuang further teaches  
in the case where it is detected that a movement distance of an one-hand gesture in a first form along a first direction is greater than a preset distance, generating a first gesture instruction for turning page in a first direction (Paragraph 0028 lines 17-21 and Paragraph 0040: left-to-right gesture moving greater than a predetermined distance to turn page of electronic book).
It would have been obvious to one of ordinary skill in the art, having the teachings of Macdougall, Harmsen, and Chuang before him before the effective filing date of the claimed invention, to modify Macdougall to include the in the case where it is detected that a movement distance of an one-hand gesture in a first form along a first direction is greater than a preset distance, generating a first gesture instruction for turning page in a first direction of Chuang.  One would have been motivated to make such a combination as a simple substitution. Substituting the page turning gesture taught by Macdougall with the page turning gesture that requires movement greater than a preset distance of Chuang would predictably result in a detecting a one-hand gesture that results in generating an instruction for turning a page in a direction.

NOTE: Claim 10 recites a contingent limitation (“if the image acquisition device is a depth-of-field image acquisition device …”) which is not required to be met (e.g. the image acquisition device is not a depth-of-field image acquisition device) and therefore the BRI does not require the contingent limitation. 
   
In regard to claim 10, Macdougall discloses if the image acquisition device is a depth-of-field image acquisition device, the gesture control method is used to control operation of an media resource display device to implement at least one of the following gesture instructions: (Paragraph 0074 lines 1-4 and Paragraph 0093): 
in the case where it is detected that an movement of a one-hand gesture in a first form along a first direction, generating a first gesture instruction for turning page in a first direction; in the case where it is detected that gestures of both hands are in a second form, generating a third gesture instruction for zooming in a content displayed on a display interface of the media resource display device; in the case where it is detected that gestures of both hands are in a third form that is different from the second form, generating a fourth gesture instruction for zooming out a content displayed on the display interface of the media resource display device; in the case where a content displayed on the display interface of the media resource display device is already in a zoomed-in manner, if it is  detected that a one-hand gesture in the third form moves in any direction, generating a fifth gesture instruction for controlling a zoomed-in content on the display interface of the media resource display device to move in the a corresponding direction (Paragraph 0081 lines 7-11, Paragraph 0088 lines 7-8 and Paragraph 0093: left-to-right swipe gesture while maintaining open palm hand pose to turn page in displayed virtual book on a display unit).
While Macdougall teaches in the case where it is detected that an movement of a one-hand gesture in a first form along a first direction, generating a first gesture instruction for turning page in a first direction and further suggests a length (Paragraph 0088), they fail to explicitly show the an movement distance of an one-hand gesture in a first form along a first direction is greater than a preset distance, as recited in the claims.  Chuang teaches a gesture for turning a page similar to that of Macdougall.  In addition, Chuang further teaches  
in the case where it is detected that a movement distance of an one-hand gesture in a first form along a first direction is greater than a preset distance, generating a first gesture instruction for turning page in a first direction (Paragraph 0028 lines 17-21 and Paragraph 0040: left-to-right gesture moving greater than a predetermined distance to turn page of electronic book).
It would have been obvious to one of ordinary skill in the art, having the teachings of Macdougall, Harmsen, and Chuang before him before the effective filing date of the claimed invention, to modify Macdougall to include the in the case where it is detected that a movement distance of an one-hand gesture in a first form along a first direction is greater than a preset distance, generating a first gesture instruction for turning page in a first direction of Chuang.  One would have been motivated to make such a combination as a simple substitution. Substituting the page turning gesture taught by Macdougall with the page turning gesture that requires movement greater than a preset distance of Chuang would predictably result in a detecting a one-hand gesture that results in generating an instruction for turning a page in a direction.  

In regard to claim 11, Macdougall discloses displaying result information of the gesture detection on the display interface of the media resource display device (Paragraph 0132 lines 9-13: representation of hand or gesture is displayed). 

NOTE: Claim 12 recites two contingent limitations (“when a gesture is recognized …” and “when a gesture movement is recognized…”) which are not required to be met (e.g. gesture is not recognized and gesture movement is not recognized) and therefore the BRI does not require the contingent limitations. 

In regard to claim 12, Macdougall discloses wherein displaying the result information of the gesture detection on the display interface comprises at least one of the following: when a gesture is recognized, displaying a second identifier on the display interface; and when a gesture movement is recognized, moving the second identifier along a direction of the gesture movement (Paragraph 0132 lines 9-13: representation of hand or gesture is displayed).

In regard to claim 17, Macdougall discloses in the case where the image acquisition device is not a depth-of-field image acquisition device, the gesture control device adaptable to control operation of a media resource display device to implement at least one of the following gesture instructions (Paragraph 0063 lines 1-4 and Paragraph 0093): 
in the case where it is detected that an movement of a one-hand gesture in a first form along a first direction, generating a first gesture instruction for turning page in a first direction; in the case where it is detected that a one-hand gesture in the first form moves in any direction, generating second gesture instruction for controlling a first  identifier in an display interface of the media resource display device to move in the corresponding direction; and in the case where it is detected that an one-hand gesture changes from a second form to a third form which is different from the second form, generating a click operation instruction (Paragraph 0081 lines 7-11, Paragraph 0088 lines 7-8 and Paragraph 0093: left-to-right swipe gesture while maintaining open palm hand pose to turn page in displayed virtual book on a display unit).
While Macdougall teaches in the case where it is detected that an movement of a one-hand gesture in a first form along a first direction, generating a first gesture instruction for turning page in a first direction and further suggests a length (Paragraph 0088), they fail to explicitly show the an movement distance of an one-hand gesture in a first form along a first direction is greater than a preset distance, as recited in the claims.  Chuang teaches a gesture for turning a page similar to that of Macdougall.  In addition, Chuang further teaches  
in the case where it is detected that a movement distance of an one-hand gesture in a first form along a first direction is greater than a preset distance, generating a first gesture instruction for turning page in a first direction (Paragraph 0028 lines 17-21 and Paragraph 0040: left-to-right gesture moving greater than a predetermined distance to turn page of electronic book).
It would have been obvious to one of ordinary skill in the art, having the teachings of Macdougall, Harmsen, and Chuang before him before the effective filing date of the claimed invention, to modify Macdougall to include the in the case where it is detected that a movement distance of an one-hand gesture in a first form along a first direction is greater than a preset distance, generating a first gesture instruction for turning page in a first direction of Chuang.  One would have been motivated to make such a combination as a simple substitution. Substituting the page turning gesture taught by Macdougall with the page turning gesture that requires movement greater than a preset distance of Chuang would predictably result in a detecting a one-hand gesture that results in generating an instruction for turning a page in a direction.   

In regard to claim 18, Macdougall discloses in the case where the image acquisition device is a depth-of-field image acquisition device, the gesture control device is used to control operation of a media resource display device to implement at least one of the following gesture instructions (Paragraph 0074 lines 1-4 and Paragraph 0093): 
in the case where it is detected that an movement of a one-hand gesture in a first form along a first direction, generating a first gesture instruction for turning page in a first direction; in the case where it is detected that gestures of both hands are in a second form, generating a third gesture instruction for zooming in a content displayed on a display interface of the media resource display device; in the case where it is detected that gestures of both hands are in a third form that is different from the second form, generating a fourth gesture instruction for zooming out a content displayed on the display interface of the media resource display device; in the case where a content displayed on the display interface of the media resource display device is already in a zoomed-in manner, if it is  detected that a one-hand gesture in the third form moves in any direction, generating a fifth gesture instruction for controlling a zoomed-in content on the display interface of the media resource display device to move in the a corresponding direction (Paragraph 0081 lines 7-11, Paragraph 0088 lines 7-8 and Paragraph 0093: left-to-right swipe gesture while maintaining open palm hand pose to turn page in displayed virtual book on a display unit).
While Macdougall teaches in the case where it is detected that an movement of a one-hand gesture in a first form along a first direction, generating a first gesture instruction for turning page in a first direction and further suggests a length (Paragraph 0088), they fail to explicitly show the an movement distance of an one-hand gesture in a first form along a first direction is greater than a preset distance, as recited in the claims.  Chuang teaches a gesture for turning a page similar to that of Macdougall.  In addition, Chuang further teaches  
in the case where it is detected that a movement distance of an one-hand gesture in a first form along a first direction is greater than a preset distance, generating a first gesture instruction for turning page in a first direction (Paragraph 0028 lines 17-21 and Paragraph 0040: left-to-right gesture moving greater than a predetermined distance to turn page of electronic book).
It would have been obvious to one of ordinary skill in the art, having the teachings of Macdougall, Harmsen, and Chuang before him before the effective filing date of the claimed invention, to modify Macdougall to include the in the case where it is detected that a movement distance of an one-hand gesture in a first form along a first direction is greater than a preset distance, generating a first gesture instruction for turning page in a first direction of Chuang.  One would have been motivated to make such a combination as a simple substitution. Substituting the page turning gesture taught by Macdougall with the page turning gesture that requires movement greater than a preset distance of Chuang would predictably result in a detecting a one-hand gesture that results in generating an instruction for turning a page in a direction. 

Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Clarkson (US 2013/0211843 A1) describes subject matter that discloses at least claim 1, see at least Fig 3 and Paragraph 0059. 

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS S ULRICH whose telephone number is (571)270-1397. The examiner can normally be reached M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571)272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

15.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Nicholas Ulrich/Primary Examiner, Art Unit 2173